— Judgment unanimously affirmed. Memorandum: Relator was convicted in 1974 of manslaughter in the first degree and two counts of assault in the second degree. He was sentenced to concurrent indeterminate terms with máximums of 25 years on the manslaughter conviction and 7 years each on the assault convictions. He was denied parole on June 6, 1977 for the following reasons: "1. Seriousness of the offenses for which you are incarcerated, in which you without concern for anyone you shot and killed your wife while she was seated in a grand stand in a ball park, also injuring two innocent bystanders. It is not felt that justice would be served releasing you at this early date on a 25 year sentence. 2. There is a strong recommendation from the D.A. of Niagara County that you not be released at this time. 3. There is nothing in the record or official and professional reports provided to us, that would indicate that if you were released at this time your stability is such that you would not react violently.” Although relator proceeded by writ of habeas corpus, it is familiar law that his proper procedural remedy is a CPLR article 78 proceeding. We thus convert the petition accordingly. Relator’s claim that the reasons given do not constitute a full and meaningful statement for the Parole Board’s action is without merit. The board may properly consider the nature and circumstances of his crimes as well as his mental and emotional stability. The board’s statement, other than the reference to "a strong recommendation from the D.A. of Niagara County” (cf. Matter of Ebbs v Regan, 54 AD2d 611) satisfies the standard set forth in Matter of Watkins v Caldwell (54 AD2d 42; see Matter of Jackson v Bombard, 62 AD2d 1000). (Appeal from judgment of Orleans Supreme Court — article 78.) Present— Dillon, P. J., Simons, Hancock, Jr., Callahan and Moule, JJ.